Citation Nr: 1429114	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected post-operative ventral hernia (excluding periods of hospitalization and convalescence rated 100 percent disabling from December 2, 2010, to February 1, 2011).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased evaluation for the post-operative ventral hernia.  It appears the Veteran has relocated to Pennsylvania since that time.

During the processing of the appeal, the RO granted a temporary total disability evaluation for the hernia, based on surgery requiring convalescence, under 38 C.F.R. § 4.30, effective from December 2, 2010, to February 1, 2011.  As this represents the maximum possible evaluation, the appeal is considered satisfied for that period, and is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran and his wife testified at a June 2013 hearing held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The Board remanded the appeal to the Appeals Management Center (AMC) in Washington, DC, for further development in an October 2013 decision.  During the pendency of the remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Board remand directed that the RO should: (1) take appropriate action to ensure that all updated treatment records were associated with the claims file, (2) afford the Veteran a VA examination to secure updated findings, and (3) refer the claim to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 and 38 C.F.R. § 4.16(b).

Unfortunately, it does not appear any of the remand directives have been fully complied with, and hence additional remand is required.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Records

VA did contact the Veteran and request information regarding outstanding treatment records in October 2013, and the Veteran indicated he had no additional information to present.  He reiterated this in April 2014.  However, in May 2014, the Veteran, through his representative, provided updated information stating that he was seeing his primary care (VA) provider on a monthly or bi-monthly basis.  It does not appear that any updated records were then associated with the claims file.

On remand, updated VA treatment records must be associated with the claims file.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Examination

Although a VA examination was afforded the Veteran in November 2013, the examiner stated that the hernia had recurred following surgery, and "needs surgical evaluation."  Her findings are therefore clearly inadequate, as she reports further evaluation by a different doctor is required to secure a complete picture of the disability.  On remand, a new examination with an adequately qualified provider is necessary.

Referral

In April 2014, the AMC prepared a memorandum to the Director of the Compensation and Pension Service presenting the salient facts and requesting consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 and 38 C.F.R. § 4.16(b).

The AMC then issued a supplemental statement of the case (SSOC) informing the Veteran of the referral.  However, it does not appear that the question was ever actually forwarded to the Director for consideration.  The file was instead returned to the Board for appellate adjudication.  

As was noted by the Veteran's representative in a May 2014 brief, the failure to actually secure the extraschedular review does not comply with the October 2013 remand directive, and hence further remand is required to secure compliance.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA medical center in Wilkes Barre, Pennsylvania, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2012 to the present.

2.  Schedule the Veteran for a VA hernia examination.  The examination must be conducted by a medical professional qualified to provide the "surgical evaluation" cited as necessary at the November 2013 VA examination; the qualifications of the examiner must be clearly stated.

The examiner must clearly and in detail describe the current status and all residuals of the Veteran's ventral hernia.  The use and effectiveness of a belt, any abdominal weakness, scars, and all other residuals of herniation or surgery must be addressed.  Recurrence of the hernia must be clearly indicated.

3.  After securing the above evidence, the April 2014 memorandum must be supplemented, and then submitted to the Director, Compensation and Pension Service, for consideration of extraschedular entitlement under 38 C.F.R. § 3.321 and 38 C.F.R. § 4.16(b).  

A formal response to the submission must be documented in the claims file.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



